Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on March 10, 2021.

	Examiner’s statement of reasons for allowance for Claims 1-2, 4 and 6-15 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on March 10, 2021 to the independent claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1 and 8-9; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “performing  OCR processing to the character areas in order of priority of each such character area, wherein the OCR processing is started before the user selects the at least one of the character areas included in the displayed scan image; wherein, in a case where the started OCR processing has already been performed to the selected character area when the user selects the selected character area, the result of the already-performed OCR processing is set as the supplementary information, and 49612222-viwherein, in a case where the started OCR processing has not yet been performed to the selected character area when the user selects the selected character area, the processor controls that an OCR processing is immediately performed to the selected character area and a result obtained by the immediately-performed OCR processing to the 
The dependent claims are allowable due to its dependence to the independent claims. 


Regarding independent Claims 10 and 14-15; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “setting, as supplementary information of the scan image, a result of the OCR processing performed to the at least one of character areas selected by the user, wherein, in a case where the started OCR processing is already performed to the character area selected when the user selects the selected character area, the result of the already-performed OCR processing is set as the supplementary information, and wherein, in a case where the started OCR processing is not performed to the selected character area when the user selects the selected character area, the processor controls so that the OCR processing is performed to the selected character area and a result obtained by performing the OCR processing to the selected character area is set as the supplementary information” in combination with the other limitations of the independent claims.
The dependent claims are allowable due to its dependence to the independent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666